             Case 2:19-cv-00199-RBL Document 167 Filed 05/05/20 Page 1 of 4



 1                                                HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 7
                                     AT TACOMA
 8
        CHERYL KATER and SUZIE KELLY, individually        CASE NO. C15-0612-RBL
 9      and on behalf of all others similarly situated,
                                                          ORDER ON MOTION FOR
10                         Plaintiffs,                    ENTRY OF MODEL
                 v.                                       PROTECTIVE ORDER
11                                                        AND AGREEMENT FOR
        CHURCHILL DOWNS INCORPORATED, a                   DISCOVERY OF ESI
12      Kentucky corporation, and BIG FISH GAMES,
        INC., a Washington corporation,                   DKT. # 192
13
                           Defendants.
14                                                        CASE NO. C19-0199-RBL

15      MANASA THIMMEGOWDA, individually and on
                                                          ORDER ON MOTION FOR
        behalf of all others similarly situated,          ENTRY OF MODEL
16                                                        PROTECTIVE ORDER
                           Plaintiff,                     AND AGREEMENT FOR
17                                                        DISCOVERY OF ESI

18               v.                                       DKT. # 143

19      BIG FISH GAMES, INC., a Washington
        corporation; ARISTOCRAT TECHNOLOGIES
20
        INC., a Nevada corporation; ARISTOCRAT
21      LEISURE LIMITED, an Australian corporation; and
        CHURCHILL DOWNS INCORPORATED, a
22      Kentucky corporation,

23                         Defendants.
24


     ORDER - 1
              Case 2:19-cv-00199-RBL Document 167 Filed 05/05/20 Page 2 of 4



 1          THIS MATTER is (unfortunately) before the Court on Plaintiffs’ Motions for Entry of

 2   Model Protective Order and Model Agreement re. Discovery of Electronically Stored

 3   Information. Kater: Dkt. # 192; Thimmegowda: Dkt. # 143. As has become a trend in these

 4   cases, the parties have found yet another thing to disagree on. While Plaintiffs advocate for entry

 5   of the Western District of Washington’s model order and agreement re. ESI, Defendants

 6   strenuously object.

 7          According to Plaintiffs, the parties have been negotiating an appropriate protective order

 8   and agreement for sixteen months, with Defendants consistently demanding nuanced provisions

 9   that would prejudice Plaintiffs. Plaintiffs assert that the parties are in deadlock and the easiest

10   way forward would be to just enter the Western District’s model orders. Defendants retort that,

11   during the course of negotiations, the parties agreed at various times to various manifestations of

12   protective orders, but that Plaintiffs reneged on these agreements and ultimately abandoned the

13   negotiations in favor of court intervention. Defendants also object to Plaintiffs’ failure to meet

14   and confer in good faith before bringing these motions, as required by Local Rule 26(c)(1).

15   Instead of entering the model orders, Defendants ask the Court to enter their orders, which they

16   claim reflect the parties’ negotiations. Plaintiffs reply that Defendants fail to explain how the

17   model orders prejudice them, while Defendants’ own revised versions actually will prejudice

18   Plaintiffs by, for example, allowing Defendants to share Plaintiffs’ confidential information with

19   non-appearing counsel. Both parties’ briefs are littered with accusations that the other party is

20   being vexatious and unfair and deceptive. Defendants go so far as to ask for sanctions.

21          Asking the Court to wade into a negotiation process that has been going on for over a

22   year is not a good way to resolve this dispute. From the Court’s perspective, both parties have

23   been unreasonable. Nonetheless, the Court agrees with Plaintiffs that discovery needs to get

24


     ORDER - 2
                Case 2:19-cv-00199-RBL Document 167 Filed 05/05/20 Page 3 of 4



 1   moving in these cases, one of which was filed in 2015, and which Defendants have been

 2   attempting to drag out in any way possible.

 3             Out of the two dueling proposals, the Court agrees with Plaintiffs that Defendants have

 4   failed to explain how the Western District’s model orders will prejudice them, even if they don’t

 5   fulfill every item on their wish list. Corley v. Google, Inc., No. 16-cv-00473, 2016 WL 3421402,

 6   at *2 (N.D. Cal. June 22, 2016) (rejecting defendants’ argument that the protective orders

 7   developed by the parties through their negotiations should be adopted instead of the model

 8   orders). In contrast, Plaintiffs identify several forms of potential prejudice in Defendants’

 9   modified orders. And Defendants’ insistence that Plaintiffs agreed to provisions from their orders

10   at times in the past rings hollow in light of the parties’ failure to ever submit such stipulations to

11   the Court. Plaintiffs should have met and conferred with Defendants before bringing this order,

12   but the Court suspects that after months of disagreement such a meeting would likely have been

13   futile.

14             The model order is the model for a reason—it was “drafted and approved by the judges of

15   this district based on their collective experience managing numerous cases with confidential

16   material.” Minnis v. Washington, No. C11-5600 BHS, 2013 WL 3189051, at *2 (W.D. Wash.

17   June 20, 2013). Entry of the model orders will not prevent the parties from stipulating to certain

18   revisions or additions and filing more mutually-agreeable orders in the future. It will, however,

19   provide a foundation that will allow discovery to move forward. If the parties reach an impasse

20

21

22

23

24


     ORDER - 3
              Case 2:19-cv-00199-RBL Document 167 Filed 05/05/20 Page 4 of 4



 1   and Defendants feel that they cannot engage in certain discovery without further protection, they

 2   may file a motion to that effect. Plaintiffs’ Motions are GRANTED.

 3          IT IS SO ORDERED.

 4

 5          Dated this 5th day of May, 2020.

 6

 7                                                       A
                                                         Ronald B. Leighton
 8                                                       United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 4
